On Application for Rehearing.
Defendants, the City of Baton Rouge, Baton Rouge Water Works Company and the latter defendant's insurer, apply for a rehearing in this case.
In its application, the defendant City of Baton Rouge contends that we erred in not finding plaintiff guilty of contributory negligence and in holding plaintiff free of contributory negligence. After a thorough reexamination of the record, we are of the firm opinion that our holding is correct. Its application for rehearing is denied.
In its application, the defendants, the Water Works Company and its insurer contend that we erred (1) in holding the Baton Rouge Water Works Company guilty of negligence, (2) in holding that the plaintiff was not guilty of contributory negligence, (3) in awarding an excessive amount in damages, and (4) in not recognizing the liability of the defendants inter se.
We find no merits in the first three contentions of defendants. As to the fourth contention, the defendants set forth that the City of Baton Rouge may contend that it is liable only for a third of the judgment wherein the defendant insurer is liable only for the liability of the Water Works Company, thus making the City of Baton Rouge liable for one-half of the judgment. In order to clarify our former decree, we amend our decree so as to set the liability amongst the defendants themselves, without in any manner relieving the said defendants from liability in solido to the plaintiff, in the proportion of one-half to each, that is, the City of Baton Rouge and Baton Rouge Water Works Company. As thus amended our decree stands final and the application of these defendants is denied. *Page 464